UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2237


MEHDI WONDUMO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2012                   Decided:   July 18, 2012


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Susan K. Houser, Francis W. Fraser, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mehdi    Wondumo,    a    native     and    citizen    of     Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals      (Board)   denying    her     motion    to   reconsider.         We    have

reviewed the administrative record and Wondumo’s claims and find

no abuse of discretion in the denial of relief on Wondumo’s

motion.      See 8 C.F.R. § 1003.2(a), (b) (2012).                  We accordingly

deny   the    petition    for    review    for     the   reasons    stated    by   the

Board.    See In re: Wondumo (B.I.A. Oct. 13, 2011).                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials      before     the    court   and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                          2